NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3136-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

RASOOL WALI MCCRIMMON,
a/k/a RASOOL MCCRIMMON,
ANTHONY GOODS, WALI IBN,
DAHEEM MCWRITE, DAHEEM
MCWRITTE, OOKIE and
ANTHONY WOODS,

     Defendant-Appellant.
_____________________________

                   Submitted March 17, 2021 – April 21, 2021

                   Before Judges Whipple and Rose.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment Nos. 96-11-3692,
                   96-12-3890 and 97-03-1255.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Phuong V. Dao, Designated Counsel, on the
                   brief).
            Theodore N. Stephens II, Acting Essex County
            Prosecutor, attorney for respondent (Lucille M.
            Rosano, Special Deputy Attorney General/Acting
            Assistant Prosecutor, of counsel and on the brief).

PER CURIAM

      Defendant Rasool W. McCrimmon appeals from an order denying his

petition for post-conviction relief (PCR) without an evidentiary hearing. We

affirm because the petition was untimely filed and otherwise lacked merit.

      We summarize the pertinent facts and procedural history from the limited

record on appeal.    In October 1997, defendant was sentenced in the Law

Division to an aggregate prison term of five years with a parole disqualifier of

three years and six months for a multitude of offenses charged in three Essex

County indictments. At the time of sentencing, and when he entered his guilty

plea six months prior in April 1997, defendant was eighteen years old. Because

defendant was born on March 8, 1979, however, he was seventeen years old

when the crimes were committed between June 1996 and January 1997.

      More particularly, defendant was charged in three indictments as follows:

                        Indictment No. 96-11-3692
                       Date of Offense: June 14, 1996

               • second-degree conspiracy, N.J.S.A. 2C:5-2;
               • third-degree possession of a controlled dangerous
                 substance (CDS), N.J.S.A. 2C:35-10(a)(1) (two
                 counts);

                                                                          A-3136-18
                                       2
               • third-degree possession of CDS with intent to
                 distribute, N.J.S.A. 2C:35-5(b)(3) (two counts);
               • third-degree possession of CDS with intent to
                 distribute within 1000 feet of school property,
                 N.J.S.A. 2C:35-7 (two counts); and
               • fourth-degree possession of drug paraphernalia,
                 N.J.S.A. 2C:36-3.

                         Indictment No. 96-12-3890
                        Date of Offense: July 17, 1996

               • third-degree unlawful possession of a weapon,
                 N.J.S.A. 2C:39-5(b); and
               • second-degree eluding police, N.J.S.A. 2C:29-
                 2(b).

                         Indictment No. 97-03-1255
                       Date of Offense: January 8, 1997

               • third-degree conspiracy, N.J.S.A. 2C:5-2;
               • fourth-degree possession of CDS with intent to
                 distribute, N.J.S.A. 2C:35-5(b)(12); and
               • third-degree possession of CDS with intent to
                 distribute within 1000 feet of school property,
                 N.J.S.A. 2C:35-7.

      After sentencing, pursuant to the terms of the negotiated plea agreement,

the trial court dismissed another indictment that charged third-degree possession

of CDS for an offense committed on September 26, 1996. Defendant did not

appeal from his convictions or sentence. 1


1
  During oral argument before the PCR judge, the prosecutor represented:
"Defendant at one point did file a motion to modify his sentence. That was
denied, but [the prosecutor was not] able to track down a copy of that motion."
                                                                           A-3136-18
                                       3
      In January 2018 – more than twenty years after he was sentenced –

defendant filed a pro se petition for PCR. Defendant asserted his petition was

timely because he was illegally sentenced for crimes committed when he was a

minor, without the benefit of a waiver hearing. In that context, defendant

contended the Law Division lacked jurisdiction to impose sentence and, as such,

his resulting illegal sentence can be challenged at any time.

      Assigned counsel thereafter filed a supplemental brief supporting

defendant's petition.   PCR counsel expounded upon defendant's timeliness

contentions, claiming defendant filed his petition "very shortly after" he was

"sentenced on a recent charge" and "became aware that these convictions were

referenced as his first three . . . indictable convictions." 2 PCR counsel also

claimed trial counsel was ineffective for failing to advise defendant of his right

to a waiver hearing.


2
    It is undisputed that defendant is currently incarcerated on unrelated
convictions. But the record on appeal does not disclose the nature of those
convictions. According to the Department of Corrections website, defendant
was sentenced on: August 13, 2007 to an aggregate prison term of fifty years,
with a parole disqualifier of forty-two years and five months for murder and
weapons offenses; August 17, 2007 to a three-year term of imprisonment for
uttering false government documents; and June 25, 2010 to a twelve-year prison
term, with a mandatory minimum term of ten years and two months for
aggravated manslaughter. State of New Jersey, Department of Corrections,
https://www20.state.nj.us/DOC_Inmate/details?x=1063872&n=0 (last visited
March 29, 2021).
                                                                            A-3136-18
                                        4
      To support his petition, defendant only provided the three judgments of

conviction (JOC) and presentence report pertaining to those convictions, and a

copy of his birth certificate. PCR counsel acknowledged: "Due to the age of

this matter, transcripts are not available[,]" and "[t]rial counsel no longer has the

trial file." Accordingly, defendant's petition did not include the transcripts, trial

file, indictments, underlying complaints, or the plea agreement.            Nor did

defendant provide a sworn statement of trial counsel or any other proof

supporting his claim that jurisdiction had not been waived to the adult court prior

to indictment. Further, during colloquy with counsel at oral argument, the PCR

judge confirmed the trial court's file in this matter "from twenty years ago" no

longer existed.

      Following argument, the PCR judge issued a thoughtful written decision

denying defendant's petition on procedural and substantive grounds. Correctly

recognizing an illegal sentence claim can be raised at any time, the judge

nonetheless determined defendant did not establish his sentence was illegal. The

PCR judge also rejected defendant's contentions that trial counsel was

ineffective for failing to advise defendant of his right to a waiver hearing. Citing

our Supreme Court's decision in State v. Marshall, the judge found "defendant's




                                                                               A-3136-18
                                         5
allegations [we]re too vague, conclusory or speculative to warrant an evidentiary

hearing." 148 N.J. 89, 158 (1997). This appeal followed.

      On appeal, defendant limits his argument to a single point for our

consideration:

             TRIAL COUNSEL WAS INEFFECTIVE BECAUSE
             HE PERMITTED DEFENDANT TO BE SENTENCED
             AS AN ADULT WHEN DEFENDANT WAS ONLY A
             MINOR, AND THEREFORE, DEFENDANT IS
             ENTITLED   TO   [PCR], INCLUDING    AN
             EVIDENTIARY HEARING.

      Where, as here, the PCR judge has not held a hearing, our review generally

is de novo. State v. Harris, 181 N.J. 391, 420-21 (2004). When petitioning for

PCR, the defendant must establish, by a preponderance of the credible evidence,

entitlement to the requested relief. State v. Preciose, 129 N.J. 451, 459 (1992).

We review a judge's decision to grant or deny a defendant's request for a hearing

under an abuse of discretion standard. See id. at 462.

      As a threshold matter, defendant does not address the PCR judge's

decision that his petition failed to satisfy the time limits for filing a claim under

Rule 3:22-12(a)(1) (providing the filing of a defendant's first petition for PCR

shall be filed no more than five years after the entry of the JOC); see also State

v. Echols, 199 N.J. 344, 357 (2009). Nor does defendant challenge the judge's

decision that he failed to demonstrate excusable neglect for his belated filing

                                                                               A-3136-18
                                         6
under Rule 3:22-12(a)(1)(A). See State v. Brown, 455 N.J. Super. 460, 470

(App. Div. 2018) (holding "a PCR judge has an independent, non-delegable duty

to question the timeliness of the petition, and to require that defendant submit

competent evidence to satisfy the standards for relaxing the rule 's time

restrictions pursuant to Rule 3:22-12").

      An issue not briefed is deemed waived. See Gormley v. Wood-El, 218

N.J. 72, 95 n.8 (2014); see also Pressler & Verniero, Current N.J. Court Rules,

cmt. 5 on R. 2:6-2 (2021). We nonetheless have considered the timing of

defendant's petition, and on this record, find no basis to disturb the judge's

reasoned conclusion.

      Moreover, on appeal defendant only challenges the effectiveness of trial

counsel; defendant does not expressly dispute the PCR judge's determination

that his sentence was not illegal. Again, an issue not briefed is deemed waived.

Ibid. Because defendant's illegal sentencing argument is implicitly subsumed

within his ineffective assistance of trial counsel point, however, we briefly

address the relevant legal principles.

      As the PCR judge aptly recognized, a defendant may assert a PCR claim

contesting the legality of his sentence at any time. See Pressler & Verniero,

Current N.J. Court Rules, cmt. 3 on R. 3:22-2 (2021); see also R. 3:21-10(b)


                                                                          A-3136-18
                                         7
(providing a motion for a change of sentence may be made at any time to

"correct[] a sentence not authorized by law"). An illegal sentence "exceed[s]

the penalties authorized by statute for a specific offense." State v. Murray, 162

N.J. 240, 246 (2000). "A sentence may also be illegal because it was not

imposed in accordance with law.         This category includes sentences that,

although not in excess of the statutory maximum penalty," are not authorized by

statute. Id. at 247. "In addition, a sentence may not be in accordance with law

because it fails to satisfy required presentencing conditions." Ibid.

      When defendant committed the offenses at issue, the statutory framework

for jurisdictional waiver of a juvenile petition to adult court provided:

            a. On motion of the prosecutor, the court shall, without
            the consent of the juvenile, waive jurisdiction over a
            case and refer that case from the Superior Court,
            Chancery Division, Family Part to the appropriate court
            and prosecuting authority having jurisdiction if it finds,
            after hearing, that:
                   (1) The juvenile was 14 years of age or older at
                   the time of the charged delinquent act; and

                    (2) There is probable cause to believe that the
                   juvenile committed a delinquent act or acts which
                   if committed by an adult would constitute:

                         ....

                   (d) An offense against a person committed in an
                   aggressive, violent and willful manner, other than
                   an offense enumerated in subsection a.(2)(a) of

                                                                            A-3136-18
                                        8
                  this section, or the unlawful possession of a
                  firearm, destructive device or other prohibited
                  weapon, or arson; or
                  (e) A violation of N.J.S.2C:35-3, N.J.S.2C:35-4,
                  or N.J.S.2C:35-5 . . . .

                  [N.J.S.A. 2A:4A-26 (L. 1991, c. 91, § 6)
                  (repealed 2016) (emphasis added).]

      Pursuant to the plain terms of N.J.S.A. 2A:4A-26, waiver to adult court in

this case was not conditioned on defendant's consent. It is undisputed that

defendant was seventeen years old when he committed the offenses, including

unlawful possession of a weapon and drug offenses that qualified for au tomatic

waiver under N.J.S.A. 2A:4A-26(a)(2)(d) and (e).

      Based on our de novo review, however, defendant's bald assertions that

jurisdiction was not waived to adult court fall far short of demonstrating his

sentence was illegal. Indeed, the record is devoid of trial counsel's sworn

statement or any other competent evidence supporting defendant's claims.

Because we conclude defendant has not established his sentence was illegal, his

ineffective assistance of counsel claims are procedurally barred under Rule

3:22-12(a)(1).

      Nonetheless, we have considered the merits of defendant's ineffective

assistance of counsel claims and likewise find them woefully lacking in

evidentiary support. Simply put, there is no evidence supporting defendant's

                                                                          A-3136-18
                                       9
bald assertions that trial counsel "permitted [d]efendant to be sentenced as an

adult when he was only a minor at the time of the offense[s]." See State v.

Porter, 216 N.J. 343, 355 (2013) (recognizing a defendant's PCR petition must

contain "specific facts and evidence supporting his allegations").

      Accordingly, defendant failed to satisfy his burden for demonstrating

PCR. See Strickland v. Washington, 466 U.S. 668, 687 (1984) (requiring a

defendant seeking PCR on ineffective assistance of counsel grounds to

demonstrate: (1) the particular manner in which counsel's performance was

deficient; and (2) that the deficiency prejudiced defendant's right to a fair trial);

see also State v. Fritz, 105 N.J. 42, 58 (1987) (adopting the Strickland two-part

test in New Jersey). We therefore conclude the PCR judge correctly determined

an evidentiary hearing was not warranted. See R. 3:22-10(b); see also Porter,

216 N.J. at 354; State v. Cummings, 321 N.J. Super. 154, 170 (App. Div. 1999)

(recognizing the mere raising of a claim for PCR does not entitle the defendant

to an evidentiary hearing).

      Affirmed.




                                                                               A-3136-18
                                        10